DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of JP 2017-210370 filed October 31, 2017 and of JP 217-210367 filed October 31, 2021 as required by 37 CFR 1.55. Receipt is also acknowledged of the WIPO publication of PCT/JP2018/040471 (i.e. WO 2019/088157) filed October 31, 2018.
Claim Status
Claims Filing Date
December 16, 2021
Amended
1, 5-10
New
16-25
Pending
1-25
Withdrawn
5, 11-15
Under Examination
1-4, 6-10, 16-25


Withdrawn Title Objection
The following objection is withdrawn due to title amendment:
The title of the invention is not descriptive.  
Withdrawn Abstract Objection
The following objection is withdrawn due to abstract amendment:
Line 1 “An objective of the invention to provide”.
Applicant is reminded that specification amendment requires unambiguous identification of the amendment. CRF 1.121.
Withdrawn Claim Objections
The following objections are withdrawn due to claim amendment:
Claim 7 lines 2-3 “the Ni and the Ti are concentrated than in the matrix phase crystal grains”.
Claim 8 lines 2-3 “the element with a larger atomic radius is concentrated than in the matrix phase crystal grains”.
Claim 10 line 5 “the equiaxed crystals comprises”.
Withdrawn Claim Rejections - 35 USC § 112
The following 112(b) rejection is withdrawn due to claim amendment:
Claim 9 lines 3-4 “a volume ratio of the ultrafine particles to the matrix phase crystal grains”.
Abstract Objection
The abstract of the disclosure is objected to because
Line 5 “comprising” is legal phraseology.  
Correction is required.  See MPEP § 608.01(b).
The form and legal phraseology often used in patent claims should be avoided.
Response to Arguments
Yeh
Applicant’s arguments, see Remarks pg. 12 para. 2 and pg. 17 para. 2, filed December 16, 2021, with respect to the 102(a)(1) o3 102(a)(2) rejection over Yeh have been fully considered and are persuasive.  This rejection has been withdrawn. 
	The applicant persuasively argues Yeh does not teach Mo of 1 to 5 atomic% (Remarks pg. 12 para. 2, claim 1) and Alloy HE40 in Yeh is outside of claim 17 (Remarks pg. 17 para. 2).
	Yeh teaches Table 10 Alloy HE40 has 6.9 at% Mo.
Izumida 
Applicant’s arguments, see Remarks pg. 14 para. 5 and para. spanning pgs. 17-18, filed December 16, 2021, with respect to Izumida have been fully considered and are persuasive.  The rejection has been withdrawn. 
The applicant persuasively argues Izumida requires Al and C, which are not included in claim 1 (Remarks pg. 14 para. 5) and Exs. 1-10 have 52 wt% or more Ni, which is beyond the claimed 35 at% (Remarks para. spanning pgs. 17-18).
Doherty
Applicant’s arguments, see Remarks paras. spanning pgs. 13-14 and pgs. 18-19, filed December 16, 2021, with respect to Doherty have been fully considered and are persuasive.  The rejection has been withdrawn. 
	With respect to the rejection over SMP #2, the applicant persuasively argues Doherty requires Al, which is not included in claim 1 (Remarks para. spanning pgs. 13-14) and in Doherty samples MP159, MPXX, SMP #1, and SMP #2 are outside of the present invention (Remarks para. spanning pgs. 18-19).
Double Patenting
Applicant’s arguments, see Remarks pg. 10 para. 1, filed December 16, 2021, with respect to the double patenting rejection over US App No 16/636,514 have been fully considered and are persuasive.  The rejection has been withdrawn. 
	The applicant persuasively argues a terminal disclaimer to overcome the double patenting rejection over US App No 16/636,516 has been submitted (Remarks pg. 10 para. 1).
	Applicant’s terminal disclaimer for US App No 16/636,516 filed December 16, 2021 was approved December 21, 2021.
	The applicant requests holding the double patenting rejection of US App No 16/330,744 in view of Yeh or Izumida in abeyance (Remark pg. 10 para. 2) and the applicant requests holding the double patenting rejection of US App No 16/076,764 in view of Yeh or Izumida in abeyance (Remark pg. 10 para. 3).
	The double patenting rejections over US App Nos. 16/330,774 and 16/076,764 will be maintained until they have been properly overcome.
New Grounds
In light of claim amendment and upon further consideration, new grounds of rejection is made under 35 U.S.C. 103 over Yeh, over Chou in view of Yeh, and over Xu in view of Yeh.
Yeh teaches a high-temperature resistant alloy ([0002]) with a composition that overlaps with that claimed ([0008]) such that a prima facie case of obviousness exists. MPEP 2144.05(I).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 16-19, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US 2008/0031769).
Regarding claims 1-4, 16-19, and 25, Yeh teaches a high-temperature resistant alloy (i.e. an alloy article) ([0002]) with a composition that overlaps with that claimed ([0008]) where examples that include both Ti and Mo having 6.7 to 8.3 at% Ti, an atomic ratio of 1 or 0.5, and 3.6 to 8.3 at% Mo, an atomic ratio of 0.5 or 0.25 (Tables 1, 3, 6, 7, 10, 11) and examples that include a minor element of at least one of Ta, Nb, Zr, and Y (i.e. an element with a larger atomic radius that the atomic radiuses of Co, Cr, Fe and Ni) have 1.4 to 3.2 at%, an atomic ratio of 0.1 or 0.2 (Tables 10, 11) (i.e. a total content of the element with a larger atomic radius and the Mo is most broadly 35 at% or less with the examples ranging from 5 to 11.5 at%). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Element
Claims 1-4, 16
Claims 17-19, 25
Yeh [0008]
Co at%

20 to 35
20 to 35
20 to 35
Cr at%

10 to 25
10 to 25
12.5 to 20
Fe at%

10 to 25
10 to 25
12.5 to 20
Ni at%

15 to 30
15 to 30
20 to 35
Ti at%

5 to 15; 7 to 15
5 to 15; 7 to 15
Ti+Mo: 5 to 25
Mo at%

1 to 5
>0 to 5
See Ti
Ta/Nb/Zr/Y at%

>0 to 4
>0 to 4
10 or less
Mo+Ta/Nb/Zr/Y at%
<= 8
2 to 6
See rejection


Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US 2008/0031769) as applied to claim 1 above, and further in view of Doherty (US 5,169,463).
Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US 2008/0031769) as applied to claim 17 above, and further in view of Doherty (US 5,169,463).
Regarding claims 6 and 20, Yeh teaches a high-temperature resistant alloy (i.e. the alloy article is a formed article) with a predominantly face-centered cubic crystal structure (i.e. matrix phase crystal grains) ([0002], [0008]) that is subjected to high-temperature age-hardening (i.e. precipitation hardening, precipitation of particles) ([0013], [0014]). 
Yeh is silent to age-hardening (i.e. precipitation hardening) forming ultrafine particles with an average particle size of 100 nm or less dispersedly precipitated in the matrix phase crystal grains.
Doherty teaches an alloy material with advantageous mechanical properties at elevated temperature (2:54-57) with constituents of Co, Cr, Fe, Mo, Ti, and Ni (7:26-34) and a y’ (i.e. gamma prime) phase that precipitates within the alloy matrix (i.e. ultrafine particles being dispersedly precipitated in the matrix phase crystal grains) (4:52-68) where particles of 10 nm form after heat treatment at 850°C for 2 hours and particles of 100 nm form after heat treatment at 850°C for 100 hours (5:24-30, 7:56-62). 
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention in the process of Yeh to precipitate y’ phase particles of 10 to 100 nm because particles below 1 micron do not appreciably degrade mechanical properties of the alloy (Doherty 7:54-62) and the size of the precipitated particles is a result-effective variable where longer heat treatment time increases the size of the precipitated particles (Doherty 5:24-30) and the size of the particles influences mechanical properties (Doherty 7:56-60). In the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I). The presence of a known result-effective variable would be one motivation for a person of ordinary skill in the art to experiment to reach another workable product. MPEP 2144.05(II)(B).
Regarding claims 7, 8, 21, and 22, Yeh teaches an alloy with a composition that overlaps with that claimed ([0008]) processed by age-hardening (i.e. precipitation hardening) ([0013], [0014]), but is silent to the composition of the precipitates.
Doherty teaches an alloy material with advantageous mechanical properties at elevated temperature (2:54-57) with constituents of Co, Cr, Fe, Mo, Ti, and Ni (7:26-34) and a y’ (i.e. gamma prime) phase that precipitates within the alloy matrix (4:52-68) where the particles include nickel, titanium (i.e. the ultrafine particles comprise crystalline particles in that Ni and Ti are concentrated, claims 7, 21), and niobium, tantalum, and/or zirconium (i.e. the ultrafine particles further comprise crystalline particles in that the element with a larger atomic radius is concentrated, claims 8, 22) (5:50-68, 6:1-16).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention as claimed for the precipitates in Yeh to be Ni and Ti-based and include Nb, Ta, and/or Zr because these elements form y’ phase with nickel (Doherty 5:50-68) and impart long-term strength at high temperatures (Doherty 6:1-16). 
Regarding claims 9 and 23, Yeh in view of Doherty teaches particle sizes of 10 to 100 nm (i.e. half of the average particle size of the ultrafine particles is 5 to 50 nm) (Doherty 5:24-30, 7:56-62).
Yeh is silent to the volume ratio of the ultrafine particles.
Doherty teaches an alloy material with advantageous mechanical properties at elevated temperature (2:54-57) with a y’ (i.e. gamma prime) phase that precipitates within the alloy matrix (4:52-68) in an amount of 5 to 60 vol% (5:3-23) (i.e. volume ratio of 0.05 to 0.60 (i.e. 5/100 to 60/100) or 0.05 to 1.5 (i.e. 5/95 to 60/40). See the 112(b) rejection for interpretation of this claim limitation.).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention as claimed to include 5 to 60 vol% y’ phase particles to achieve beneficial hardness levels and mechanical properties, such as strength, especially at elevated temperatures (Doherty 5:7-23). Therefore, in Yeh in view of Doherty the claimed product is 0.25 to 30 nm (i.e. 5 nm x 0.05 to 50 nm x 0.6) or 0.25 to 75 nm (i.e. 5 nm x 0.05 to 50 nm x 1.5). In the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I). Doherty teaches the size of the precipitated particles is a result-effective variable where longer heat treatment time increases the size of the precipitated particles (Doherty 5:24-30) and the size of the particles influences mechanical properties (Doherty 7:56-60). Varying the size of the precipitates influences the claimed product of half the average particle size of the ultrafine particles and a volume ratio of the ultrafine particles. The presence of a known result-effective variable would be one motivation for a person of ordinary skill in the art to experiment to reach another workable product. MPEP 2144.05(II)(B). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US 2008/0031769) in view of Doherty (US 5,169,463) as applied to claim 6 above, and further in view of Izumida (US 6,478,897).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US 2008/0031769) in view of Doherty (US 5,169,463) as applied to claim 20 above, and further in view of Izumida (US 6,478,897).
Regarding claims 10 and 24, Yeh teaches a high-temperature resistant alloy that has a predominantly (i.e. principal) face-centered cubic crystal structure with the formation of a BCC phase (i.e. the equiaxed crystals comprise face-centered cubic crystals or a mixture of face-centered cubic crystals and simple cubic crystals) ([0002], [0008], [0030], Table 11).
Yeh is silent to the average grain size of the matrix phase crystal grains.
Izumida teaches a Ni-Co-based heat-resistant alloy with a gamma phase (austenite) (i.e. FCC) metal structure (1:6-10, 2:5-25) and precipitated y’ phase (3:40-44) with an average crystal-grain diameter of 5 to 50 um (2:28-29).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention as claimed to limit the average crystal-grain diameter of the FCC matrix phase in Yeh to be 5 to 50 um because this range improves heat-resistant quality, decreases the number of grain boundaries, reducing displacement caused by grain boundary sliding, and achieves the desired tensile strength at room temperature (Izumida 2:43-54). In the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claims 1-4, 16-19, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chou (Chou et al. The effect of molybdenum on the corrosion behavior of the high-entropy alloys Co1.5CrFeNi1.5Ti0.5Mox in aqueous environments. Corrosion Science 52 (2010) 2571-2581.) in view of Yeh (US 2008/0031769).
Regarding claims 1, 2, 4, and 16, Chou teaches a high-entropy alloy containing Mo is not susceptible to pitting corrosion in NaCl solution (abstract) that is manufactured into an ingot (2.1. Test Materials) with a Co, Cr, Fe, Ni, Ti, and Mo content that fall within the claimed range (Table 1 Mo0.1).
Chou is silent to the presence of an element with a larger atomic radius that the atomic radiuses of the Co, Cr, Fe, and Ni within a range of more than 0 to 4 or less atomic %.
Yeh teaches a high-temperature resistant alloy ([0002]) based on the quaternary system of Co, Cr, Fe, and Ni including at least one of Mo or Ti in amounts that overlap with that claimed and a sum of minor elements including Nb, Ta, Y, and Zr that does not exceed 10 at% (i.e. more than 0 and 4 at% or less of an element with a larger atomic radius that the atomic radiuses of Co, Cr, Fe, and Ni is at least one from among Ta, Nb, Hf, Zr, and Y) ([0008]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the alloy of Chou to include minor elements Nb, Ta, Y, and/or Zr at a sum of 10 at% or less because these elements vary the hardness, tailoring of the alloy to meet requirements for a specific application in terms of having high temperature strength (Yeh [0012]). Further, the amounts of Co, Cr, Fe, Ni, Ti, and Mo taught by Chou (Table 1) fall within the teachings of Yeh ([0008]), supporting the obviousness of combining Chou with Yeh. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).


Element
Claims 1-4, 16
Claims 17-19, 25
Chou Mo0.1
Table 1
Yeh [0008]
Co at%
(wt%)
20 to 35
20 to 35
26.8
(27.81)
20 to 35
Cr at%
(wt%)
10 to 25
10 to 25
17.9
(16.36)
12.5 to 20
Fe at%
(wt%)
10 to 25
10 to 25
17.9
(17.57)
12.5 to 20
Ni at%
(wt%)
15 to 30
15 to 30
26.8
(27.7)
20 to 35
Ti at%
(wt%)
5 to 15; 7 to 15
5 to 15; 7 to 15
8.9
(7.53)
Ti+Mo: 5 to 25
Mo at%
(wt%)
1 to 5
>0 to 5
1.8
(3.02)
See Ti
Ta/Nb/Zr/Y at%
(wt%)
>0 to 4
>0 to 4
-
10 or less
Mo+Ta/Nb/Zr/Y at%
(wt%)
<= 8
2 to 6
-
See rejection


Regarding claim 3, Chou in view of Yeh teaches 1.8 at% Mo (Chou Mo0.1 Table 1) and 10 at% or less of Ta, Nb, Zr, and Y (Yeh [0008], [0012]) (i.e. 11.8 or less atomic% Mo and minor elements Ta, Nb, Zr, and Y). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claims 17-19 and 25, Chou teaches a high-entropy alloy containing Mo is not susceptible to pitting corrosion in NaCl solution (abstract) that is manufactured into an ingot (2.1. Test Materials) with a Co, Cr, Fe, Ni, Ti, and Mo content that fall within the claimed range (Table 1 Mo0.1).
Chou is silent to the presence of an element with a larger atomic radius that the atomic radiuses of the Co, Cr, Fe, and Ni within a range of more than 0 to 4 or less atomic %.
Yeh teaches a high-temperature resistant alloy ([0002]) based on the quaternary system of Co, Cr, Fe, and Ni including at least one of Mo or Ti and a sum of minor elements including Nb, Ta, Y, and Zr (i.e. an element with a larger atomic radius that the atomic radiuses of Co, Cr, Fe, and Ni is at least one from among Ta, Nb, Hf, Zr, and Y, claim 2) in amounts that overlap with that claimed ([0008]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the alloy of Chou to include 10 at% or less of a sum of Nb, Ta, Y, and Zr because it varies the hardness, tailoring of the alloy to meet requirements for a specific application in terms of having high temperature strength (Yeh [0012]). Further, the amounts of Co, Cr, Fe, Ni, Ti, and Mo taught by Chou (Table 1 Mo0.1) fall within the teachings of Yeh ([0008]), supporting the obviousness of combining Chou with Yeh. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Chou in view of Yeh teaches 1.8 at% Mo (Chou Mo0.1 Table 1) and 10 at% or less of Ta, Nb, Zr, and Y (Yeh [0008], [0012]) (i.e. 11.8 or less atomic% Mo and minor elements Ta, Nb, Zr, and Y). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chou (Chou et al. The effect of molybdenum on the corrosion behavior of the high-entropy alloys Co1.5CrFeNi1.5Ti0.5Mox in aqueous environments. Corrosion Science 52 (2010) 2571-2581.) in view of Yeh (US 2008/0031769) as applied to claim 1 above, and further in view of Doherty (US 5,169,463).
Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chou (Chou et al. The effect of molybdenum on the corrosion behavior of the high-entropy alloys Co1.5CrFeNi1.5Ti0.5Mox in aqueous environments. Corrosion Science 52 (2010) 2571-2581.) in view of Yeh (US 2008/0031769) as applied to claim 17 above, and further in view of Doherty (US 5,169,463).
Regarding claims 6 and 20, Chou teaches as-cast alloys (i.e. the alloy article is a formed article) with a simple FCC solid-solution structure (i.e. matrix phase crystal grains) (3.1 Microstructure of the as-cast Co1.5CrFeNi1.5Ti0.5Mox alloys, Figs. 1, 2, Table 2). 
Chou is silent to the presence of particles in the matrix phase crystal grains.
Yeh teaches the presence of a minor amount of Nb, Ta, Y, and/or Zr to tailor the hardness of the alloy to meet requirements for a specific application (Yeh [0012]) where after melting and casting the alloy is hardened by high-temperature age hardening (Yeh [0013], [0014]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention to high-temperature age harden the alloy of Chou in view of Yeh because it exhibits high-temperature resistance to softening and oxidation (Yeh [0014]).
Chou in view of Yeh is silent to age-hardening (i.e. precipitation hardening) forming ultrafine particles with an average particle size of 100 nm or less dispersedly precipitated in the matrix phase crystal grains.
Doherty teaches an alloy material with advantageous mechanical properties at elevated temperature (2:54-57) with constituents of Co, Cr, Fe, Mo, Ti, and Ni (7:26-34) and a y’ (i.e. gamma prime) phase that precipitates within the alloy matrix (i.e. ultrafine particles being dispersedly precipitated in the matrix phase crystal grains) (4:52-68) where particles of 10 nm form after heat treatment at 850°C for 2 hours and particles of 100 nm form after heat treatment at 850°C for 100 hours (5:24-30, 7:56-62). 
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention in the process of Chou in view of Yeh to precipitate y’ phase particles of 10 to 100 nm because particles below 1 micron do not appreciably degrade mechanical properties of the alloy (Doherty 7:54-62) and the size of the precipitated particles is a result-effective variable where longer heat treatment time increases the size of the precipitated particles (Doherty 5:24-30) and the size of the particles influences mechanical properties (Doherty 7:56-60). In the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I). The presence of a known result-effective variable would be one motivation for a person of ordinary skill in the art to experiment to reach another workable product. MPEP 2144.05(II)(B).
Regarding claims 7, 8, 21, and 22, Chou in view of Yeh is silent to the composition of the precipitates formed during high-temperature age-hardening (Yeh [0013], [0014]).
Doherty teaches an alloy material with advantageous mechanical properties at elevated temperature (2:54-57) with constituents of Co, Cr, Fe, Mo, Ti, and Ni (7:26-34) and a y’ (i.e. gamma prime) phase that precipitates within the alloy matrix (4:52-68) where the particles include nickel, titanium (i.e. the ultrafine particles comprise crystalline particles in that Ni and Ti are concentrated, claim 7), and columbium (i.e. niobium), zirconium, and/or tantalum (i.e. the ultrafine particles further comprise crystalline particles in that the element with a larger atomic radius is concentrated, claim 8) (5:50-68, 6:1-16).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention as claimed for the precipitates in Chou in view of Yeh to be Ni and Ti-based and include Nb, Zr, and/or Ta because these elements form y’ phase with nickel (Doherty 5:50-68) and impart long-term strength at high temperatures (Doherty 6:1-16). 
Regarding claims 9 and 23, Chou in view of Yeh and Doherty teaches particle sizes of 10 to 100 nm (i.e. half of the average particle size of the ultrafine particles is 5 to 50 nm) (Doherty 5:24-30, 7:56-62).
Chou in view of Yeh is silent to the volume ratio of the ultrafine particles.
Doherty teaches an alloy material with advantageous mechanical properties at elevated temperature (2:54-57) with a y’ (i.e. gamma prime) phase that precipitates within the alloy matrix (4:52-68) in an amount of 5 to 60 vol% (5:3-23) (i.e. volume ratio of 0.05 to 0.60 (i.e. 5/100 to 60/100) or 0.05 to 1.5 (i.e. 5/95 to 60/40). 
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention as claimed to include 5 to 60 vol% y’ phase particles to achieve beneficial hardness levels and mechanical properties, such as strength, especially at elevated temperatures (Doherty 5:7-23). Therefore, in Chou in view of Yeh and Doherty the claimed product is 0.25 to 30 nm (i.e. 5 nm x 0.05 to 50 nm x 0.6) or 0.25 to 75 nm (i.e. 5 nm x 0.05 to 50 nm x 1.5). In the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I). Doherty teaches the size of the precipitated particles is a result-effective variable where longer heat treatment time increases the size of the precipitated particles (Doherty 5:24-30) and the size of the particles influences mechanical properties (Doherty 7:56-60). Varying the size of the precipitates influences the claimed product of half the average particle size of the ultrafine particles and a volume ratio of the ultrafine particles. The presence of a known result-effective variable would be one motivation for a person of ordinary skill in the art to experiment to reach another workable product. MPEP 2144.05(II)(B). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chou (Chou et al. The effect of molybdenum on the corrosion behavior of the high-entropy alloys Co1.5CrFeNi1.5Ti0.5Mox in aqueous environments. Corrosion Science 52 (2010) 2571-2581.) in view of Yeh (US 2008/0031769) and Doherty (US 5,169,463) as applied to claim 6 above, and further in view of Izumida (US 6,478,897).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Chou (Chou et al. The effect of molybdenum on the corrosion behavior of the high-entropy alloys Co1.5CrFeNi1.5Ti0.5Mox in aqueous environments. Corrosion Science 52 (2010) 2571-2581.) in view of Yeh (US 2008/0031769) and Doherty (US 5,169,463) as applied to claim 20 above, and further in view of Izumida (US 6,478,897).
Regarding claims 10 and 24, Chou in view of Yeh teaches a high-temperature resistant alloy that has a predominantly (i.e. principal) face-centered cubic crystal structure (Chou 3.1 Microstructure of the as-cast Co1.5CrFeNi1.5Ti0.5Mox alloys, Figs. 1, 2, Table 2; Yeh [0002], [0008], [0030], Table 11).
Chou in view of Yeh is silent to the average grain size of the matrix phase crystal grains.
Izumida teaches a Ni-Co-based heat-resistant alloy with a gamma phase (austenite) (i.e. FCC) metal structure (1:6-10, 2:5-25) and precipitated y’ phase (3:40-44) with an average crystal-grain diameter of 5 to 50 um (2:28-29).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention as claimed to limit the average crystal-grain diameter of the FCC matrix phase in Chou in view of Yeh to be 5 to 50 um because this range improves heat-resistant quality, decreases the number of grain boundaries, reducing displacement caused by grain boundary sliding, and achieves the desired tensile strength at room temperature (Izumida 2:43-54). In the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claims 1-4, 16-19, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (CN 106756407 machine translation) in view of Yeh (US 2008/0031769).
Regarding claims 1-4, 16-19, and 25, Xu teaches two example high-entropy alloys ([0002]) with Co, Cr, Fe, Ni, and Zr contents that fall within the claimed ranges (Embodiment 4 [0082], Embodiment 7 [0100]).
Xu is silent to the presence of Ti and Mo.
Yeh teaches a high-temperature resistant alloy ([0002]) based on the quaternary system of Co, Cr, Fe, and Ni including a sum of at least one of Mo and Ti of 5 to 25 at% and a sum of minor elements including Nb, Ta, Y, and Zr in amounts that overlap with that claimed ([0008]) where examples that include both Ti and Mo have 6.7 to 8.3 at% Ti, an atomic ratio of 1 or 0.5, and 3.6 to 8.3 at% Mo, an atomic ratio of 0.5 or 0.25 (Tables 1, 3, 6, 7, 10, 11).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the alloy of Xu to include 5 to 25 at% of Mo and Ti, such as 6.7 to 8.3 at% Ti and 3.6 to 8.3 at% Mo, because Ti and Mo added to a Co-Cr-Fe-Ni alloy enhance properties (Yeh [0008], [0009], [0011]) such as increasing hardness (Yeh [0022]). Xu in view of Yeh teaches 2.8 or 1.8 at% Zr (Xu [0082], [0100]) and 3.6 to 8.3 at% Mo (Yeh [0008], Tables 1, 3, 6, 7, 10, 11) (i.e. 5.4 to 11.1 at% Mo+Zr).
Element
Claims 1-4, 16
Claims 17-19, 25
Xu [0082]
Embodiment 4
Xu [0100] Embodiment 7
Co at%
(molar ratio)
20 to 35
20 to 35
19.4
0.7
12.5
0.7
Cr at%
(molar ratio)
10 to 25
10 to 25
19.4
0.7
21.4
1.2
Fe at%
(molar ratio)
10 to 25
10 to 25
19.4
0.7
21.4
1.2
Ni at%
(molar ratio)
15 to 30
15 to 30
19.4
0.7
21.4
1.2
Ti at%
(molar ratio)
5 to 15; 7 to 15
5 to 15; 7 to 15
-
-
Mo at%
(molar ratio)
1 to 5
>0 to 5
-
-
Zr at%
(molar ratio)
>0 to 4
>0 to 4
2.8
0.1
1.8
0.1
Mo+Zr at%
(molar ratio)
<= 8
2 to 6
-
-


Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US 2008/0031769) as applied to claim 1 above, and further in view of Doherty (US 5,169,463).
Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US 2008/0031769) as applied to claim 17 above, and further in view of Doherty (US 5,169,463).
Regarding claims 6 and 20, Xu in view of Yeh teaches forming an ingot (Xu [0012]; Yeh [0008]) with an FCC crystal structure (i.e. matrix phase crystal grains) with intermetallic compounds (i.e. particles dispersedly precipitated in the matrix phase crystal grains) that improve the strength of the alloy (Xu [0020]; Yeh [0012]-[0014]).
Xu in view of Yeh is silent to the average particle size of the ultrafine particles.
Doherty teaches an alloy material with advantageous mechanical properties at elevated temperature (2:54-57) with constituents of Co, Cr, Fe, Mo, Ti, and Ni (7:26-34) and a y’ (i.e. gamma prime) phase that precipitates within the alloy matrix (i.e. ultrafine particles being dispersedly precipitated in the matrix phase crystal grains) (4:52-68) where particles of 10 nm form after heat treatment at 850°C for 2 hours and particles of 100 nm form after heat treatment at 850°C for 100 hours (5:24-30, 7:56-62). 
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention in the process of Xu in view of Yeh to precipitate y’ phase particles of 10 to 100 nm because particles below 1 micron do not appreciably degrade mechanical properties of the alloy (Doherty 7:54-62) and the size of the precipitated particles is a result-effective variable where longer heat treatment time increases the size of the precipitated particles (Doherty 5:24-30) and the size of the particles influences mechanical properties (Doherty 7:56-60). In the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I). The presence of a known result-effective variable would be one motivation for a person of ordinary skill in the art to experiment to reach another workable product. MPEP 2144.05(II)(B).
Regarding claims 7, 8, 21, and 22, Xu teaches Zr easily forms intermetallic compounds with Fe or Co ([0020]), but is silent to the crystalline particles being more concentrated in Ni and Ti than the matrix phase crystal grains.
Doherty teaches an alloy material with advantageous mechanical properties at elevated temperature (2:54-57) with constituents of Co, Cr, Fe, Mo, Ti, and Ni (7:26-34) and a y’ (i.e. gamma prime) phase that precipitates within the alloy matrix (4:52-68) where the particles include nickel, titanium (i.e. the ultrafine particles comprise crystalline particles in that Ni and Ti are concentrated, claim 7), and zirconium (i.e. the ultrafine particles further comprise crystalline particles in that the element with a larger atomic radius is concentrated, claim 8) (5:50-68, 6:1-16).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention as claimed for the precipitates in Xu in view of Yeh to be Ni and Ti-based and include Zr because these elements form y’ phase with nickel (Doherty 5:50-68) and impart long-term strength at high temperatures (Doherty 6:1-16). 
Regarding claims 9 and 23, Xu in view of Yeh and Doherty teaches particle sizes of 10 to 100 nm (i.e. half of the average particle size of the ultrafine particles is 5 to 50 nm) (Doherty 5:24-30, 7:56-62).
Xu in view of Yeh is silent to the volume ratio of the ultrafine particles.
Doherty teaches an alloy material with advantageous mechanical properties at elevated temperature (2:54-57) with a y’ (i.e. gamma prime) phase that precipitates within the alloy matrix (4:52-68) in an amount of 5 to 60 vol% (5:3-23) (i.e. volume ratio of 0.05 to 0.60 (i.e. 5/100 to 60/100) or 0.05 to 1.5 (i.e. 5/95 to 60/40). See the 112(b) rejection for interpretation of this claim limitation.).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention as claimed to include 5 to 60 vol% y’ phase particles to achieve beneficial hardness levels and mechanical properties, such as strength, especially at elevated temperatures (Doherty 5:7-23). Therefore, in Xu in view of Yeh and Doherty the claimed product is 0.25 to 30 nm (i.e. 5 nm x 0.05 to 50 nm x 0.6) or 0.25 to 75 nm (i.e. 5 nm x 0.05 to 50 nm x 1.5). In the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I). Doherty teaches the size of the precipitated particles is a result-effective variable where longer heat treatment time increases the size of the precipitated particles (Doherty 5:24-30) and the size of the particles influences mechanical properties (Doherty 7:56-60). Varying the size of the precipitates influences the claimed product of half the average particle size of the ultrafine particles and a volume ratio of the ultrafine particles. The presence of a known result-effective variable would be one motivation for a person of ordinary skill in the art to experiment to reach another workable product. MPEP 2144.05(II)(B). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Xu (CN 106756407 machine translation) in view of Yeh (US 2008/0031769) and Doherty (US 5,169,463) as applied to claim 6 above, and further in view of Izumida (US 6,478,897).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Xu (CN 106756407 machine translation) in view of Yeh (US 2008/0031769) and Doherty (US 5,169,463) as applied to claim 20 above, and further in view of Izumida (US 6,478,897).
Regarding claims 10 and 24, Xu in view of Yeh teaches forming an ingot (Xu [0012]; Yeh [0008]) with an FCC crystal structure (i.e. the matrix phase crystal grains are equiaxed crystals that comprise face-centered cubic, FCC, crystals) (Xu [0020]; Yeh [0012]-[0014]).
Xu in view of Yeh is silent to the average grain size of the matrix phase crystal grains.
Izumida teaches a Ni-Co-based heat-resistant alloy with a gamma phase (austenite) (i.e. FCC) metal structure (1:6-10, 2:5-25) and precipitated y’ phase (3:40-44) with an average crystal-grain diameter of 5 to 50 um (2:28-29).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention as claimed to limit the average crystal-grain diameter of the FCC matrix phase in Xu in view of Yeh to be 5 to 50 um because this range improves heat-resistant quality, decreases the number of grain boundaries, reducing displacement caused by grain boundary sliding, and achieves the desired tensile strength at room temperature (Izumida 2:43-54). In the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-10, and 16-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/330,744 (App ‘744) in view of either one of Yeh (US 2008/0031769) or Izumida (US 6,478,897). 
App ‘744 teaches an alloy member with overlapping amounts of Co, Cr, Fe, Ni, Ti, Mo, and ultrafine particles (claims 1-7, 9, and 10). In the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
App ‘744 is silent to an element with a larger atomic radius than the atomic radiuses of Co, Cr, Fe, and Ni in a range of more than 0 to 4 at%.
Yeh teaches a high-temperature resistant alloy with lot contents of Co and Ni with a face-centered cubic crystal structure ([0002]) with 0 to 10 at% of one or more of Nb, Ta, and Zr ([0008]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention in the alloy of App ‘744 to add 0 to 10at% total of one or more of Nb, Ta, and Zr because they influence the hardness of the alloy and can be used to tailor the high-temperature strength of the alloy to meet the requirements for a specific application (Yeh [0012]).
As an alternative to Yeh, Izumida teaches a Ni-Co based alloy with a y phase (austenite) metal structure (1:6-10) with at least one of 0.5 to 5.0 wt% Nb and 0.1 to 10.0 wt% Ta (2:17-20).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention in the alloy of App ‘744 to add 0.5 to 5.0 wt% Nb and/or 0.1 to 10.0 wt% Ta because these elements are intensively precipitated as y’ phase to improve heat-resistance (Izumida 3:40-53) without excessive Nb causing strength reduction (Izumida 4:1-3) and without excessive Ta decreasing y phase stability and causing grain boundary precipitation (Izumida 4:4-7). 
This is a provisional nonstatutory double patenting rejection.
Claims 1-4, 6-10, and 16-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6-8, 15, 16, 20, 23, 26, 28, and 30 of copending Application No. 16/076,764 (App ‘764) in view of either one of Yeh (US 2008/0031769) or Izumida (US 6,478,897). 
App ‘764 teaches an alloy member with overlapping amounts of Co, Cr, Fe, Ni, Ti, Mo, and ultrafine particles (claims 1, 2, 6, 8, 16, 20, 23, 26, 28, and 30). In the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
App ‘764 is silent to an element with a larger atomic radius than the atomic radiuses of Co, Cr, Fe, and Ni in a range of more than 0 to 4 at%.
Yeh teaches a high-temperature resistant alloy with lot contents of Co and Ni with a face-centered cubic crystal structure ([0002]) with 0 to 10 at% of one or more of Nb, Ta, and Zr ([0008]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention in the alloy of App ‘764 to add 0 to 10at% total of one or more of Nb, Ta, and Zr because they influence the hardness of the alloy and can be used to tailor the high-temperature strength of the alloy to meet the requirements for a specific application (Yeh [0012]).
As an alternative to Yeh, Izumida teaches a Ni-Co based alloy with a y phase (austenite) metal structure (1:6-10) with at least one of 0.5 to 5.0 wt% Nb and 0.1 to 10.0 wt% Ta (2:17-20).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s invention in the alloy of App ‘764 to add 0.5 to 5.0 wt% Nb and/or 0.1 to 10.0 wt% Ta because these elements are intensively precipitated as y’ phase to improve heat-resistance (Izumida 3:40-53) without excessive Nb causing strength reduction (Izumida 4:1-3) and without excessive Ta decreasing y phase stability and causing grain boundary precipitation (Izumida 4:4-7). 
This is a provisional nonstatutory double patenting rejection.
Related Art
Chou-Mo0.2 (Chou et al. Effect of molybdenum on the pitting resistance of Co1.5CrFeNi1.5Ti0.5Mox alloys in chloride solutions. Corrosion- August 2011. Vol. 67, No. 8. 85002)
Mo0.2 teaches a nonequimolar, multicomponent alloy of Co1.5CrFeNi1.5Ti0.5Mo0.2 (Test Materials, Table 1 Mo0.2) where the presence of Mo decreases pitting susceptibility (abstract). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735                                  


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735